On January 22, 1999, movant, Cincinnati Bar Association, filed a motion for order to show cause why respondent should not be held in contempt of court for not complying with a subpoena duces tecum. On September 20, 2000, this court found respondent in contempt, sanctioned him in the amount of $500 due 30 days from the date of the order, and ordered respondent to compensate movant for its costs. On June 26, 2001, this court entered judgment in the amount of $375 against respondent and ordered him to reimburse movant within 30 days of the order. On December 18, 2002, movant filed notice that respondent had not complied with the court’s June 26, 2001 order. On January 23, 2003, this court ordered respondent to show cause why he should not be found in contempt for failure to comply. Respondent filed a response to the show cause order and a request for oral hearing and jury trial. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on April 16, 2003, at 9:00 a.m. It is further ordered that the request for oral hearing and jury trial be, and hereby is, denied.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Pfeifer, J., dissents and would find respondent in contempt.